Citation Nr: 9907366	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-02 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of compensation overpayment 
in the amount of $3,222.60.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Committee on Waivers and Compromises (COWC) at the Regional 
Office (RO), Department of Veterans Affairs (VA), in Waco, 
Texas.

The Board notes that the veteran did not dispute the validity 
of the amount of debt created; therefore, this decision is 
limited to the issue of entitlement to waiver of recovery of 
overpayment.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In July 1997 the veteran was notified that his disability 
compensation award had been amended to reflect his 
incarceration. 

3.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

4.  The veteran and VA were equally at fault in creating the 
overpayment.

5.  Waiver of overpayment would result in unfair enrichment 
to the veteran.

6.  Recovery of the overpayment would not deprive the veteran 
or his family of basic necessities.

7.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

8.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.



9.  VA's fault in the creation of the debt is outweighed by 
the veteran's unjust enrichment by the allowance of waiver.


CONCLUSION OF LAW

Recovery of an overpayment of disability compensation in the 
amount of $3,222.60 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Generally, persons incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation, in excess of a 
specified amount, beginning on the 61st day of incarceration; 
however, a person whose benefits are subject to this 
reduction shall be informed of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated.  See 38 C.F.R. § 3.655(a) (1998).

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).


Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 1.965(a) (1998).

Factual Background

In May 1997 the RO notified the veteran that information had 
been received indicating that he had been incarcerated for 
the commission of a felony offense.  The veteran was informed 
that his VA benefits payment would be reduced in accordance 
with applicable law, and that an apportionment of the 
disability compensation benefits which were not payable to 
him could be authorized for his dependents upon receipt of a 
claim.  A copy of VA Form 21-4138 was provided to allow the 
veteran to file for an apportionment on behalf of his 
dependents.

In July 1997 the RO reported the adjustments to monthly 
compensation as a result of the veteran's incarceration.  The 
veteran was also informed that information concerning the 
name and address of the person having custody of his 
dependent was required to process his request for an 
apportionment.  It was noted that if an apportionment was 
granted the amount of apportionment would be deducted from 
the portion of benefits remaining after the reduction in 
monthly benefits because of incarceration.

In March 1996 the veteran requested waiver of recovery of 
overpayment because of his lack of fault in creating the 
overpayment.  He argued that repayment would create financial 
hardship as he would be unable to meet his child support 
obligation and because he was required to make a $3 co-
payment for medical care visits.  He submitted a financial 
status report and other documents indicating a monthly 
payment obligation of $75 and a balance due of $6972 for 
child support.

In his December 1997 notice of disagreement, the veteran 
reiterated his claim that he was not at fault in the creation 
of the overpayment because he was unaware of the requirement 
for reduction in benefits due to incarceration.  He argued 
that his only income was VA disability payments and claimed, 
in essence, that repayment would cause financial hardship in 
that he would be unable to make payments on a child support 
obligation in the amount of $6,972.  



The veteran also stated that he believed he had been informed 
that recovery of the overpayment was required before an 
apportionment for his dependent could be considered.

In correspondence dated in January 1998, the veteran's mother 
stated that repayment would cause the veteran and his 10 year 
old daughter financial hardship.  She stated that the 
veteran's VA benefits were used to make child support 
payments, and that the veteran also required funds while he 
was incarcerated to pay for stationary and medical fees.

In his February 1998 substantive appeal, the veteran again 
asserted that he was not at fault in the creation of the 
overpayment and that repayment would cause financial 
hardship.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance is required in order to satisfy 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In this case, the COWC has determined that the indebtedness 
did not result from fraud, misrepresentation or bad faith on 
the veteran's part, any of which would constitute a legal bar 
to granting the requested waiver.  See 38 U.S.C.A. § 5302.  
The Board concurs, however, before recovery of indebtedness 
can be waived, it must also be shown that it would be against 
the principles of equity and good conscience to require the 
veteran to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.



Based on the evidence of record, the Board finds that the 
veteran and VA were equally at fault in the creation of the 
debt.  Although the amount of overpayment would have been 
less if VA had been more diligent in discovering the veteran 
was incarcerated, the veteran was also at fault in not 
notifying VA of his incarceration in accordance with 
applicable law.  The Board notes, however, that the issue of 
fault is not dispositive of this matter and that the standard 
"Equity and Good Conscience" requires the balancing of all 
factors included in the creation and request for debt 
forgiveness.  See 38 U.S.C.A. § 5302;  38 C.F.R. § 1.965(a).

The Board further finds that waiver of recovery would 
constitute unjust enrichment by creating an unfair gain to 
the veteran because he would be provided payments in excess 
of that to which he was legally entitled.  Applicable law 
provides that VA compensation benefits shall be reduced as a 
result of incarceration in excess of 60 days for conviction 
of a felony.  See 38 C.F.R. § 3.655(a).

The Board also finds that the evidence is not persuasive that 
undue financial hardship would result from overpayment.  The 
Board notes that the veteran's basic necessities are provided 
during his incarceration, and that apportionment is available 
to provide for the basic necessities of his dependent child.  

In addition, denial of waiver would not defeat the purpose of 
paying compensation benefits by nullifying the objective for 
which the benefits were intended, and there is no persuasive 
evidence that reliance on the overpaid benefits resulted in 
the veteran's relinquishment of a valuable right or the 
incurrence of a legal obligation.  

In this case, the Board finds that VA's contribution of fault 
in the creation of the overpayment is outweighed by the fact 
that the veteran would be unjustly enriched by an allowance 
of waiver.  The veteran's claim as to undue financial 
hardship is not persuasive.  The Board determines, therefore, 
that recovery of the overpayment would not be against equity 
and good conscience.

The Board notes that the veteran appears to have 
misinterpreted VA correspondence concerning apportionment for 
his dependent.  Although the veteran stated he had been 
informed that action on apportionment could not proceed until 
the overpayment had been repaid, the record reflects action 
on his application for apportionment has been suspended 
pending the receipt of requested information concerning the 
name and address of the person having custody of his 
dependent.  


ORDER

Entitlement to waiver of recovery of compensation overpayment 
in the amount of $3,222.60, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 8 -





